COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00285-CR


ANTONIO MANUEL RAMIREZ                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Pursuant to a charge bargain in which he also waived his right of appeal,

Appellant Antonio Manuel Ramirez pled guilty to one count of online solicitation

of a minor under fourteen years of age, and the State waived five counts of

online solicitation of a minor under fourteen years of age.2      The trial court


      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 3.03(b)(2)(A) (Vernon Supp. 2010)
(expressly allowing stacking of sentences for convictions of certain sexual
offenses against children, including online solicitation of a minor); id. § 33.021
(providing elements of online solicitation of a minor); see also Kennedy v. State,
admitted a copy of the plea agreement into evidence. The trial court convicted

Appellant of online solicitation of a minor under fourteen years of age and

sentenced him to eleven years’ confinement. After pronouncing sentence, the

trial court stated,

               You have a right to appeal my decision to the Second Court of
       Appeals located here in Fort Worth, Texas. You would do that by
       filing a written notice of appeal or motion for new trial within 30 days
       of today’s date.

              If you cannot afford a lawyer to represent you on the appeal, I
       will appoint one for you at no cost to you.

We construe these statements of the trial court as granting Appellant permission

to appeal.3 We also note that while the trial court’s certification incorrectly

indicates that this is not a plea-bargained case, it does provide that Appellant has

the right of appeal.

       Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, this appeal is frivolous.    Counsel’s brief and motion

meet the requirements of Anders v. California4 by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for



297 S.W.3d 338, 342 (Tex. Crim. App. 2009) (applying Shankle analysis to allow
appeal of ruling on motion to suppress); Shankle v. State, 119 S.W.3d 808, 812–
13 (Tex. Crim. App. 2003) (holding that charge bargain that “effectively puts a
cap on punishment” is a bargain governed by rule 25.2(a)(2)).
       3
        See Tex. R. App. P. 25.2(a)(2); Kennedy, 297 S.W.3d at 342.
       4
        386 U.S. 738, 87 S. Ct. 1396 (1967).

                                          2
relief.5 Although we gave them the opportunity to respond, neither the State nor

Appellant filed a response to the Anders brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf.6 Only then may

we grant counsel’s motion to withdraw.7

      We have carefully reviewed counsel’s brief, which discusses two potential

appellate grounds, and the appellate record. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the appellate

record that arguably might support this appeal.8 Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                                    PER CURIAM

PANEL: DAUPHINOT, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 10, 2011


      5
         See Stafford v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App.
1991).
      6
         See id. at 511.
      7
         See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).
      8
         See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

                                          3